Pakk, 0. J.
This action was brought to recover the value of certain property destroyed by fire in the city of Bridgeport.
The declaration contains three counts. The defendants have demurred, generally and specially, to the whole declaration ; and specially to each count in the declaration.
The case comes before us on a reservation of the questions of law arising on the demurrers.
We think each count is defective in substance; and therefore we shall not consider whether there is a misjoinder of counts in the declaration, as is set forth in the special demurrer to the whole declaration. We will consider them in their order.
The material allegations in the first count are, that the defendants are a corporation, and were organized to supply the city of Bridgeport, its citizens and inhabitants, with an abundant supply of water, for domestic use and the extinguishment of fires, throughout the limits of the city; that it was their duty to keep and afford an abundant supply for such purposes; that in consideration thereof it also became their duty to pay, and they became liable to pay, all damages arising from neglect of this duty; that they had contracted to furnish the plaintiffs an abundant supply for the extinguishment of fires on their premises, and to keep the water running through certain pipes for the purpose; that the plaintiff’s property, situated within the city, (describing it,) was destroyed by a fire on the 30th of September, 1872; that the plaintiffs were inhabitants of the city; that it was the duty of the defendants, at the time of the fire, to have kept an abundant supply of water running through their pipes to extinguish the same; that the defendants, their duty in this behalf not regarding, negligently and wrongfully shut off the water from their pipes, and the same was shut off during the entire time of the fire by their negligence; and that the property described was destroyed in consequence of the wrongful acts of the defendants in shutting off and not supplying the water.
*27This count attempts to hold the defendants liable for the destruction of the plaintiffs’ property on the ground that it was their duty to supply the plaintiffs with water sufficient to extinguish the fire in question, and that they neglected to perform this duty. But no facts are stated sufficient to establish any such duty on the part of the defendants. It is true the count states that the defendants are a corporation, organ ized to supply the inhabitants of Bridgeport with water to extinguish their fires. But does this create an obligation to supply the water without any thing more ? A corporation is organized to manufacture woolen goods and sell them in the market. Does this alone create an obligation to manufactui’e the goods, and supply them to A, whether he pays any thing for them or not? It is not alleged in the count that the plaintiffs ever paid any thing, or even promised to pay any thing to the defendants for a supply of water to extinguish their fires. It is further alleged that the defendants contracted with the plaintiffs to supply them with water to extinguish their fires, but nothing appears to show precisely what the contract was; no terms or conditions whatever are stated. Whether the contract was in force or not at the time of- the fire is left to conjecture. The allegation is a bare statement of the fact of a contract, and nothing else. No principle is better settled in the law than that an allegation of duty alone is not sufficient. There must be an allegation of facts sufficient to create the duty or obligation, or else the declaration will be fatally defective. Bailey v. Bussing, 29 Conn., 1; Hayden v. Smithville Manuf. Co., 29 Conn., 548; McCune v. Norwich City Gas Co., 30 Conn., 521.
The second count is based upon a supposed duty which the defendants owed the plaintiffs to furnish them water for the extinguishment of their fires, growing out of a contract entered into between the Bridgeport Water Company and the city of Bridgeport, two years before the defendants were organized. How that contract became obligatory on the defendants is not stated; neither is it-stated that it was an existing contract at the time of the fire. Thei'e are mutual stipulations to be performed in the contract by both of the *28contracting parties; and there is no allegation of performance by the city. And furthermore, by the terms of the contract, the Bridgeport Water Company bound itself only to furnish water for the extinguishment of fires at the hydrants which should be established by the city and the company, along their line of pipe, according to the terms of the contract. It is not alleged that there were any hydrants thus established, or that there was any hydrant in the vicinity of the fire. Neither is complaint made that water was not furnished at all the hydrants in that section of the city, if there were any. The ground of complaint is that water was not kept running through the pipes for the extinguishment of the fire. . This was an obligation which the Bridgeport Water Company never assumed, so far as it appears. We think this count is insufficient.
The-third and last count sets forth that-the Bridgeport Water Company was incorporated by the legislature in 1858, for the purpose of supplying the city of Bridgeport with water for public and domestic use; that they were granted certain privileges by their charter, and were required to perform the terms and conditions stated in the proposition of Nathaniel Green, relative to supplying the city with water, and if they should fail to do so, then all the rights, powers, and privileges conferred by the charter should cease and determine; that in the proposition referred to it was proposed that the Bridgeport Water Company should furnish fire hydrants in such places as the city government should direct, and should keep them in order and always supplied witli water; that the exclusive right to the streets for the purpose of laying pipes should be granted to the company by the city, with certain limitations; that Green and his associates accepted the act of incorporation which was passed, and the Bridgeport Water Company was thereupon organized; that that company made the contract set out in the second count of the declaration with the city of Bridgeport; that the company introduced water into the city according to the terms of the contract and proposition; that afterwards the company became insolvent, and the bond-holders of the company *29became incorporated by an act of the legislature, under the name of the Bridgeport Hydraulic Company; that all the privileges and all the burdens of the old company were con ferred and imposed on the new company; that the new company accepted their charter and assumed all the burdens and privileges of the old company; that certain hydrants were located near the place where the plaintiffs’ property was situated ; that before the fire these hydrants had been accepted by the city and by the .last named company; that the hydrants were located in suitable places to save the. property of the plaintiffs, if supplied with water according to the terms of the proposition and contract; that it was the duty of the defendants to supply these hydrants, with water; and that they negligently did not supply them with water at the time of the fire, but shut off the water in the pipes leading to the hydrants, and in consequence thereof the plaintiffs’ property was destroyed.
These are the essential allegations of the count, and the question is, do they establish a cause of action against the defendants ? It will be observed that the plaintiffs complain that the defendants did not supply with water the hydrants which had been established by the city and the Bridgeport Water Company under their contract, to enable the city through its fire department to perform a public duty which it owed to the plaintiffs and others, to extinguish their fires. Had the plaintiffs’ fire been extinguished it would have been done by the fire department; for there is no allegation in the count that the plaintiffs had hose that might have been attached to the hydrants and Qthe fire extinguished by their own efforts. Hence, whatever benefit the plaintiffs could have derived from the water would have come from the city through its fire department. The most that can be said is, that the defendants were under obligation to the city to supply the hydrants with water. The city owed a public duty to the plaintiffs to extinguish their fire. The hydrants were not supplied with water, and so the city was unable to perform its duty.
We think it is clear that there was no contract relation *30between the defendants and the plaintiffs, and consequently no duty which can be the basis of a legal claim.
But there are other defects in this count. There is no allegation that the city ever accepted the proposition of Nathaniel Green. There is no allegation that the contract between the city and the Bridgeport Water Company was a subsisting contract at the time of the fire; nor that the city performed their part of the contract; nor that the city accepted the defendants in the place of the Bridgeport Water Company and confirmed the contract with the defendants. There is an entire absence of allegations going to show a subsisting contract of the defendants with the city, much less with the plaintiffs, out of which a duty could arise.
We advise the Superior Court that the declaration is insufficient.
In this opinion the other judges concurred.